DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2020 has been entered.
Claims 1, 2, 5-8 and 12-17 are pending. Claims 1, 8 and 16 are amended and claims 3-4, 9-11 and 18-20 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reifel (US 5,099,914) in view of Cheong et al. (US 4,328,861, herein Cheong).
In regards to claim 1, Reifel discloses
A heat exchanger (Fig.1) comprising:
at least one row of tubes (Fig.1);
at least one fin (10) disposed transversely to said row of tubes, the tubes being connected to the fin by clamping the tubes in a collar (15) formed in the fin; and
at least one row of louvers (18), said row being formed in the fin and interposed between two tubes in the row of tubes, each louver comprising a blade provided with a free edge (raised up) and a connecting edge (connected to the surface of the fin) connecting the louver to the fin, wherein the connecting edge of the blade of at least the first louver in the row forms an upstream edge with respect to an air flow, the free edge of the blade forming the downstream edge (Fig.2),
wherein the free edge of at least the last blade (20’) in the row of louvers forms an upstream edge with respect to the air flow, the connecting edge of this last blade forming the downstream edge (Fig.2), and
wherein the row of louvers comprises two groups of louvers, the louvers of the second group (24’, 22’, 20’) following the louvers of the first group (20, 22, 24) in the row of louvers, the connecting edge of the blades of the first group forming the upstream edge with respect to the air flow, the free edge of the blades of the first group forming the downstream edge, and the free edge of the blades of the second group forming the upstream edge with respect to the air flow, the connecting edge of the blades of the second group forming the downstream edge (Fig.2).

Cheong teaches a heat exchanger (Fig.1) comprising at least one row of tubes (Fig.4, 21), at least one fin (22) disposed transversely to said row of tubes (Fig.4), and at least one row of louvers (25, 31-33 and 35), wherein the row of louvers comprises two groups of louvers (Fig.4, one group facing in one direction and another group facing in the opposite direction), wherein all the louvers extend from a same surface and in a same direction (Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reifel’s louvers to extend from a same surface and in a same direction as taught by Cheong in order to provide an enlarged heat transfer area.
In regards to claim 5, Reifel discloses that the two groups of louvers comprise equal numbers of louvers (Fig.2).
In regards to claim 6, Reifel discloses that the free edge of the blade of the last louver of the first group is connected to the free edge of the blade of the first louver of the second group by a joining blade (26) that forms a bridge substantially parallel to the surface of the fin.
In regards to claim 8, Reifel discloses
A fin (Fig.1, 10) of a heat exchanger, the fin comprising:
a substantially flat rectangular overall shape;
a plurality of through-holes (15) through which a plurality of tubes pass with one tube passing through each through-hole, the tubes clamped to the fin, and a longitudinal direction of the each tube oriented substantially perpendicular to the fin; and

wherein the free edge of at least the last blade (20’) in the row forms an upstream edge with respect to the air flow, the connecting edge of this last blade forming the downstream edge (Fig.2), and
wherein the row of louvers comprises two groups of louvers, the louvers of the second group (24’, 22’, 20’) following the louvers of the first group (20, 22, 24) in the row of louvers, the connecting edge of the blades of the first group forming the upstream edge with respect to the air flow, the free edge of the blades of the first group forming the downstream edge, and the free edge of the blades of the second group forming the upstream edge with respect to the air flow, the connecting edge of the blades of the second group forming the downstream edge (Fig.2).
Reifel does not disclose that all the louvers extend from a same surface and in a same direction.
Cheong teaches a heat exchanger (Fig.1) comprising at least one row of tubes (Fig.4, 21), at least one fin (22) disposed transversely to said row of tubes (Fig.4), and at least one row of louvers (25, 31-33 and 35), wherein the row of louvers comprises two groups of louvers (Fig.4, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reifel’s louvers to extend from a same surface and in a same direction as taught by Cheong in order to provide an enlarged heat transfer area.
In regards to claim 12, Reifel discloses that the two groups of louvers comprise equal numbers of louvers (Fig.2).
In regards to claim 13, Reifel discloses that the free edge of the blade of the last louver of the first group is connected to the free edge of the blade of the first louver of the second group by a joining blade (26) that forms a bridge substantially parallel to the surface of the fin.
In regards to claim 16, Reifel discloses
A method of heat exchange comprising:
flowing a first fluid through at least one row of tubes (Fig.1);
flowing a second fluid (air) substantially parallel to at least one fin (10), each fin connected to each tube in the at least one row of tubes and disposed substantially perpendicular to each tube,
wherein each fin comprises a flat rectangular overall shape (Fig.1),
wherein at least one row of louvers (18) is formed in each fin and is interposed between two of the tubes,
wherein each louver comprises a blade provided with a free edge (raised edge) and a connecting edge (connected to the surface of the fin) connecting the louver to the fin,

wherein the free edge of at least the last blade (20’) in the row of louvers forms an upstream edge with respect to the air flow, the connecting edge of this last blade forming the downstream edge, and
wherein the row of louvers comprises two groups of louvers, the louvers of the second group (24’, 22’, 20’) following the louvers of the first group (20, 22, 24) in the row of louvers, the connecting edge of the blades of the first group forming the upstream edge with respect to the air flow, the free edge of the blades of the first group forming the downstream edge, and the free edge of the blades of the second group forming the upstream edge with respect to the air flow, the connecting edge of the blades of the second group forming the downstream edge (Fig.2).
Reifel does not disclose that all the louvers extend from a same surface and in a same direction.
Cheong teaches a heat exchanger (Fig.1) comprising at least one row of tubes (Fig.4, 21), at least one fin (22) disposed transversely to said row of tubes (Fig.4), and at least one row of louvers (25, 31-33 and 35), wherein the row of louvers comprises two groups of louvers (Fig.4, one group facing in one direction and another group facing in the opposite direction), wherein all the louvers extend from a same surface and in a same direction (Fig.4).

In regards to claim 17, Reifel discloses that the first fluid is a heat transfer fluid and the second fluid is air (Fig.1, although the first fluid is not specifically discussed, it is understood based on standard teachings in the art of a fin and tube type heat exchanger that the first fluid is a heat transfer fluid).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reifel in view of Cheong as applied to claim 1 above, and further in view of Reifel ‘753 (US 4,709,753).
In regards to claim 2, Reifel does not disclose that the heat exchanger has only one row of tubes.
Reifel ‘753 teaches a heat exchanger that has only one row of tubes (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reifel’s heat exchanger to include only one row of tubes as similarly taught by Reifel ‘753 depending on the required configurations and space available for the heat exchanger. It has further been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See MPEP 2144.04 (II-A/B). Note that in the instant application, page 2 lines 2 and 20-21, Applicant has not disclosed any criticality for the claimed limitation.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reifel in view of Cheong as applied to claims 1 and 8 above, and further in view of Kawanabe et al. (US 5,775,413, herein Kawanabe).
In regards to claims 7 and 14, Reifel does not disclose that the dimension of the joining blade between the free edge of the blade of the last louver of the first group and the free edge of the blade of the first louver of the second group is less than 3 mm.
	However, Kawanabe similarly teaches a heat exchanger comprising louvers (Fig.11, 76) and a joining blade (78) having a dimension of approximately 3 mm (col.13 lines 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reifel's joining blade to have a dimension between the free edge of the blade of the last louver of the first group and the free edge of the blade of the first louver of the second group to be less than 3 mm as similarly taught by Kawanabe depending on the required dimensions of the heat exchanger. In addition, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP 2144.05 ll-B).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reifel in view of Cheong as applied to claim 8 above, and further in view of Helms et al. (US 5,582,244, herein Helms).
In regards to claim 15, Reifel does not disclose that each of the plurality of through-holes comprises an oblong overall shape.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reifel’s through holes to be oblong instead of circular in order to be able to provide tubes with the corresponding shape depending on the configuration of the heat exchanger or changes in surface area of the tubes. Also see MPEP 2144.04. Note that in the instant application, Applicant has not disclosed any criticality for the claimed limitation.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763